Name: Commission Regulation (EC) No 965/1999 of 6 May 1999 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities 7. 5. 1999L 119/30 COMMISSION REGULATION (EC) No 965/1999 of 6 May 1999 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/ 95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products (1), as last amended by Regulation (EC) No 1354/97 (2), and in particular Article 3(3) thereof, Whereas Article 55(7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), as last amended by Regulation (EC) No 1627/98 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement; Whereas, on the basis of information on export licence applications available to the Commission on 5 May 1999, the quantity still available for the period until 30 June 1999 referred to in Article 1a(1) of Regulation (EC) No 1685/95, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas, therefore, a single percentage for the acceptance of applications submitted between 1 and 4 May 1999 should be applied and the submission of applications and the issue of licences suspended until 30 June 1999, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted on between 1 and 4 May 1999 under Regulation (EC) No 1685/95 shall be issued for 24,4 % of the quantities requested. 2. The issue of export licences for wine-sector products for which applications are submitted from 5 May 1999 and the submission of export licence applications from 7 May 1999 shall be suspended until 30 June 1999. Article 2 This Regulation shall enter into force on 7 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 161, 12.7.1995, p. 2. (2) OJ L 186, 16.7.1997, p. 9. (3) OJ L 84, 27.3.1987, p. 1. (4) OJ L 210, 28.7.1998, p. 8.